Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz, et al., US 2018/0326999 A1, in view of Lee, US 2016/0339959 A1.
As per Claim 1, Hershkovitz teaches an apparatus of preventing a vehicle from falling (¶¶ 62-63), comprising a sensor mounted on the vehicle (¶¶ 153, 235) to measure a distance to a ground (¶ 327).  
Hershkovitz does not expressly teach: a controller configured to: determine a size of a sinkhole based on the distance to the ground, measured by the sensor; and determine whether to stop the vehicle based on the determined size of the sinkhole.  Lee teaches: 
a controller (¶ 237) configured to: 
determine a size of a sinkhole based on the distance to the ground, measured by the sensor (¶ 239); and 
determine whether to stop the vehicle based on the determined size of the sinkhole (¶ 342).  

As per Claim 2, Hershkovitz teaches that the controller is configured to distinguish the ground from the sinkhole based on the distance to the ground measured by the sensor (¶¶ 186-187).
As per Claim 3, Hershkovitz does not expressly teach that the controller is configured to detect a depth and an area of the sinkhole based on the distance to the ground measured by the sensor.  Lee teaches that the controller is configured to detect a depth and an area of the sinkhole based on the distance to the ground measured by the sensor (¶¶ 238-239).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Hershkovitz does not expressly teach that the controller is configured to determine whether to stop the vehicle based on the depth and the area of the sinkhole.  Lee teaches that the controller is configured to determine whether to stop the vehicle based on the depth and the area of the sinkhole (¶¶ 341-342).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Hershkovitz further teaches a storage configured to store reference depth data and reference area data (¶ 162).
As per Claim 6, Hershkovitz teaches that the controller is configured to determine whether the sinkhole is present on a traveling path of the vehicle based on a vehicle speed (¶ 87) and a steering angle of the vehicle (¶¶ 377-378).
As per Claim 7, Hershkovitz teaches that the controller is configured to estimate a time at which the vehicle is predicted to fall into the sinkhole present on the traveling path of the vehicle based on the vehicle speed and the steering angle of the vehicle (¶¶ 367, 369).

As per Claim 9, Hershkovitz teaches that each sensor is mounted on the vehicle to have a reference vertical angle and a reference horizontal angle (¶¶ 300, 328, 330).
As per Claim 10, Hershkovitz does not expressly teach that the vertical angle is an angle that is two times or more greater than an angle between the ground and a virtual straight line that connects a center of the vehicle and a rear wheel and faces the ground.  Lee teaches that the vertical angle is an angle that is two times or more greater than an angle between the ground and a virtual straight line that connects a center of the vehicle and a rear wheel and faces the ground (¶¶ 210-211; based on “vehicle angle information” as shown in Figure 6B).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Hershkovitz teaches a method of preventing a vehicle from falling (¶¶ 73-74), comprising: measuring, by a sensor mounted on the vehicle, a distance to a ground (¶¶ 153, 235, 327).  
Hershkovitz does not expressly teach: determining, by a controller, a size of a sinkhole based on the measured distance to the ground to determine whether to stop the vehicle based on the determined size of the sinkhole.  Lee teaches: determining, by a controller, a size of a sinkhole based on the measured distance to the ground to determine whether to stop the vehicle based on the determined size of the sinkhole (¶¶ 237, 239).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Hershkovitz teaches that the determining of whether to stop the vehicle includes: distinguishing, by the controller, the ground from the sinkhole based on the distance to the ground, measured by the sensor (¶¶ 186-187).

As per Claim 14, Hershkovitz the determining of whether to stop the vehicle includes determining, by the controller, whether to stop the vehicle based on the depth and the area of the sinkhole (¶¶ 341-342). 
As per Claim 17, Hershkovitz teaches that the determining of whether to stop the vehicle includes: estimating, by the controller, a time at which the vehicle is predicted to fall into the sinkhole present on the traveling path of the vehicle (¶¶ 367, 369).
As per Claim 15, Hershkovitz further teaches storing, by a storage within the controller, reference depth data and reference area data (¶ 162).
As per Claim 16, Hershkovitz teaches that the determining of whether to stop the vehicle includes: determining, by the controller, whether the sinkhole is present on a traveling path of the vehicle based on a vehicle speed and a steering angle of the vehicle (¶¶ 367, 369).
As per Claim 18, Hershkovitz teaches that a plurality of sensors are provided and at least two sensors are mounted at a rear bumper of the vehicle (¶ 235; “the multiple cameras are directed to multiple directions around the vehicle”).
As per Claim 19, Hershkovitz teaches that each sensor is mounted on the vehicle to have a reference vertical angle and a reference horizontal angle (¶¶ 300, 328, 330).
As per Claim 20, Hershkovitz does not expressly teach that the vertical angle is an angle that is two times or more greater than an angle between the ground and a straight line that connects a center 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661